62 F.3d 1425
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Miguel Lawayne TAYLOR, Plaintiff-Appellant,v.Paul G. WEATHEROY, Officer, Portland Police Bureau,Defendant-Appellee.
No. 95-35022.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 2, 1995.*Decided Aug. 7, 1995.

Before:  ALARCON, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Oregon state prisoner Miguel LaWayne Taylor appeals pro se the district court's dismissal of his 42 U.S.C. Sec. 1983 action as time barred.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291.  We review de novo, Percy v. San Francisco General Hosp., 841 F.2d 975, 978 (9th Cir. 1988), and we affirm for the reasons stated by the district court.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3